Case 3:19-cr-00207 Document 4 Filed 08/16/19 Page 1 of 1 PagelD #: 7

  

SOUTHERN DISTRICT OF WEST VIRGINIA
HUNTINGTON

RORY L. PERRY i, CLERK
U.S. District Court
Southern District of West Virginia

UNITED STATES DISTRICT COURT FOR THE |

UNITED STATES OF AMERICA
awe f CY i; ee “er HP ae
v. CRIMINAL NO. s. | aa ~ il)
18 U.S.C. § 1708

MICHAEL LAWRENCE COLLINS

INFORMATION

(Mail Theft)
The United States Attorney Charges:

On or about December 18, 2018, at or near Huntington, Cabell
County, West Virginia, and within the Southern District of West
Virginia and elsewhere, MICHAEL LAWRENCE COLLINS did steal and
abstract from and out of an authorized container for mail matter
located at 1000 Virginia Avenue West, Huntington, West Virginia,
a package addressed to Smith, Douglas Smith at 1201 6th Ave,
Huntington, WV 25701.

In viclation of Title 18, United States Code, Section 1708.

MICHAEL B. STUART
United States Attorney

By: ete

NDREW J. TESSMAN
Assistant United States Attorney
